\ta-is
                                   ELECTRONIC RECORD




COA#       07-14-00095-CR                         OFFENSE:       1


            Michael Bridges v. The State of
STYLE:     Texas                                  COUNTY:        Randall

COA DISPOSITION:        Affirmed                  TRIAL COURT:   251st District Court


DATE:12/17/2014                    Publish: YES   TCCASE#:       24,140-C




                         IN THE COURT OF CRIMINAL APPEALS


          Michael Bridges v. The State of
STYLE:    Texas                                       CCA#:             ifei-zs
         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&Fc/jel>.                                   JUDGE:

DATE:       03\ltfI^OiS"                              SIGNED:                           PC:

JUDGE:         r,gA OUAc^-.                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD